DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on February 22, 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

invention. Regarding claim 15, applicant has consistently referred to rotation of the end of the second frame in claims 1-14, which is described in applicant’s specification and shown in the drawings.  Applicant is now indicated that “the end 
of the first frame [is] to rotate about an axis…” in line 5 of claim 15.  This is causing confusion.  Thus, for examination purposes, the “first frame” will be understood to mean the “second frame” and the “second frame” will be understood to mean the “first frame.”  Claims 16-18 depend from claim 15 and are therefore rejected for at least the same reasons.  The Examiner suggests amending claim 15 for consistency and clarity of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (U.S. Patent Appl. Publ. No. 2015/0257290).
Regarding claim 1, Lee teaches an electronic device (Fig. 1) comprising: 
a display ((DA); 
a first frame (200) having a first end (22r, Fig. 3); and 
a second frame (210) having a second end (i.e., near the center portion of 200, Fig. 3), rotation of the second end about an axis (i.e., at 330, Figs. 1-3), to cause movement of the first end (222r) to thereby move the electronic device between a folded position (Fig. 5) and an unfolded position (Fig. 4), the movement of the first end not about the axis (Figs. 6A and 6B).



Regarding claim 2, Lee teaches the electronic device of claim 1, wherein a distance between the first end and the second end is to change in response to the rotation of the second end.  See Figs. 4 and 5.
Regarding claim 3, Lee teaches the electronic device of claim 1, further including a stop (324) to prevent over-rotation of the second frame (210).  See Fig. 5 and the corresponding specification.
Regarding claim 4, Lee teaches the electronic device of claim 1, wherein the display includes a flexible membrane overlaying at least a portion of the first frame and at least a portion of the second frame (see [0058]). 
Regarding claim 5, Lee teaches the electronic device of claim 4, wherein the display (DA) includes a flexible membrane (400) overlaying at least a portion of the first frame and at least a portion of the second frame (see [0058-0059]).
Regarding claim 6, Lee teaches the electronic device of claim 4, wherein the flexible membrane (400) has a substantially arc shape when the electronic device is in the folded position (see Fig. 5).
Regarding claim 7, Lee teaches the electronic device of claim 1, wherein the first frame and the second frame lie along a plane when the electronic device is in the unfolded position (see Fig. 4).

Regarding claim 8, Lee teaches a folding electronic device (Fig. 1) comprising:
a display (DA) including a first display portion (DA2), a second display portion (DA1), and a third display portion (BA), the third display portion (BA) between the first display portion and the second display portion;
a first frame (200) to support the first display portion (DA2); and
a second frame (210) to support the second display portion (DA1), an end of the second frame (i.e., near the center portion of 200, Fig. 3), to pivot about a first axis (i.e., at 330, Figs. 1-3) to cause movement of an end (222r) of the first frame (200) to move the folding electronic device between a folded position and an unfolded position without rotating the second frame (200) about the first axis (see Fig. 1).
Regarding claim 9, Lee teaches the electronic device of claim 8, wherein the third display portion (BA) has a curved profile when the folding electronic device is in the folded position (Fig. 5) and a flat profile when the folding electronic device is in the unfolded position (Fig. 4).



Regarding claim 10, Lee teaches the electronic device of claim 9, wherein a profile of the third display portion (BA) is to change from the curved profile to the flat profile when the second frame pivots away from the first frame (see [0039]). 
Regarding claim 11, Lee teaches the electronic device of claim 9, wherein the third display portion (BA) is to change from having the flat profile to having the curved profile when the second frame (210) pivots toward the first frame (220).  See Figs. 6A and 6B.
Regarding claim 12, Lee teaches the electronic device of claim 8, wherein the first display portion (DA2), the second display portion (DA1), and the third display portion (BA) lie along a plane when the folding electronic device is in the unfolded position.  See Fig. 4.
Regarding claim 13, Lee teaches the electronic device of claim 8, wherein a distance between the end of the first frame (220) and the end of the of the second frame (210) is to change in response to the pivoting of the second frame. See Figs. 4 and 5.
Regarding claim 14, Lee teaches the electronic device of claim 8, wherein the first display portion (DA2) is opposite the second display (DA1) portion when the folding electronic device is in the folded position.  See Figs. 4 and 5.

Regarding claim 15, as best understood by the Examiner, Lee teaches a folding electronic device comprising (Fig. 1):
a first frame (220) having an end (222r, Fig. 3); 
a second frame (210) having an end (i.e., near the center portion of 200, Fig. 3); and
a flexible display (DA) overlaying a portion of the first frame (220) and a portion of the second frame (210), the end of the [second] frame (210) to rotate about an axis (i.e., at 330, Figs. 1-3) to cause the end of the [first] frame (220) to move in a direction not defined by the axis (Figs. 6A and 6B), the flexible display (DA) to move between a folded position and an unfolded position in response to the rotation of the end of the [second] frame (210).  See Figs. 1-6.
Regarding claim 16, as best understood by the Examiner, Lee teaches the electronic device of claim 15, wherein the end of the first frame is a first end of the first frame and a second portion of the flexible display extends to proximate to a second end of the first frame, the second end opposite the first end.  See Figs. 1-6.
Regarding claim 17, as best understood by the Examiner, Lee teaches the electronic device of claim 15, wherein the flexible display is to substantially follow 

 a curvature of the folding electronic device between the first frame and the second frame when the folding electronic device is in the folded position.  See Figs. 1 and 5.
Regarding claim 18, as best understood by the Examiner, Lee teaches the electronic device of claim 15, wherein (a) the flexible display (DA) lies along a first plane when the folding electronic device is in the unfolded position and (b) the first frame (220) and the second frame (210) lie along a second plane when the folding electronic device is in the unfolded position, the first plane parallel to the second plane.  See Fig. 1.
Regarding claim 19, as best understood by the Examiner, Lee teaches the electronic device of claim 15, further including a stop (324) to prevent over-rotation of the first frame. See Fig. 5 and the corresponding specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS 


whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
September 30, 2022